Case 3:20-cr-30074-SMY Document 102 Filed 09/13/21 Page 1 of 3 Page ID #340




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                         )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 20-cr-30074-SMY
                                                   )
 TROY A. SCHRAGE                                   )
                                                   )
                         Defendant.                )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Pending before the Court is Defendant Troy Schrage’s Motion for Judgment of Acquittal (Doc.

81), which the Government opposes (Doc. 83). For the following reasons, the Motion is DENIED.

                                           Background

       Schrage was charged with one count of being a felon in possession of ammunition in violation

of 18 U.S.C. § 922(g)(1) (Doc. 1). He entered a not guilty plea and proceeded to a jury trial

commencing on June 7, 2021. The Government called three witnesses during the trial: Senior Special

Agent Matt Inlow, Detective Jesse Fulkerson, and Schrage’s ex-girlfriend Alexis Marshall. Schrage

did not testify or present evidence. On June 8, 2021, the jury returned a verdict of guilty against

Schrage.

                                            Discussion

       Federal Rule of Criminal Procedure 29 allows a defendant to challenge whether the evidence

is “insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). “A motion for acquittal should be

granted only where the evidence is insufficient to sustain a conviction.” United States v. Kohli, 847

F.3d 483, 489 (7th Cir. 2017) (citation omitted) (internal quotation marks omitted). The Court will

only overturn the jury’s verdict if “after viewing the evidence in the light most favorable to the


                                             Page 1 of 3
Case 3:20-cr-30074-SMY Document 102 Filed 09/13/21 Page 2 of 3 Page ID #341




Government, the record is devoid of evidence from which a reasonable jury could find guilt beyond a

reasonable doubt.” United States v. Wrobel, 841 F.3d 450, 454 (7th Cir. 2016) (quoting United States

v. Campbell, 770 F.3d 556, 571–72 (7th Cir. 2014)). “When challenging a conviction based on

sufficiency of the evidence, a defendant bears a heavy burden that is nearly insurmountable.” United

States v. Moses, 513 F.3d 727, 733 (7th Cir. 2008)).

       In order to prove Schrage guilty of violating 18 U.S.C. § 922(g)(1), the Government had to

establish: (1) that he knowingly possessed ammunition on April 1, 2020; (2) that he previously had

been convicted of a crime punishable by imprisonment for a term exceeding one year; (3) that he knew

that he had been convicted of a crime punishable by imprisonment for more than one year; and (4) the

ammunition had been transported in interstate or foreign commerce before the defendant possessed it.

See Doc. 76; Rehaif v. United States, 139 S.Ct. 2191 (2019). Schrage argues that there was no

competent evidence that he knowingly possessed the ammunition. Specifically, he maintains that

Inlow’s testimony did not establish that he possessed the magazine; that Fulkerson utilized techniques

to obtain a false confession; and that Marshall only admitted that Schrage possessed the magazine after

being improperly impeached.

       Inlow testified about Schrage’s arrest at a mobile home – that Schrage was found hiding in the

closet adjacent to the bedroom where the magazine and ammunition were subsequently located.

Marshall testified that the bedroom where officers seized the ammunition was the bedroom that she

stayed in with Schrage. The jury also heard testimony from Inlow and Marshall that the bedroom

contained items belonging to Schrage and that he had resided at the mobile home off-and-on for some

time. “It is the responsibility of the jury – not the court – to decide what conclusions should be drawn

from evidence admitted at trial.” United States v. Gonzalez, 737 F.3d 1163, 1168 (7th Cir. 2013). And

based on this testimony, the jury could reasonably infer that the magazine and ammunition – found in

the vicinity of other items belonging to Schrage – were also his.



                                              Page 2 of 3
Case 3:20-cr-30074-SMY Document 102 Filed 09/13/21 Page 3 of 3 Page ID #342




       Additionally, a video recording of an interview Fulkerson conducted of Schrage following his

arrest was played for the jury. Schrage admitted during the interview that he knew about the magazine,

had moved the magazine, and that his DNA might be the only DNA found on the magazine. Schrage

argues, however, that Fulkerson questioned him in a way that maximized the odds of a false confession.

Schrage does not cite specific testimony to support his contention, and the Court finds this argument

without merit.

       Schrage next contends that Marshall’s testimony included improper impeachment. Marshall

testified that when she asked Schrage about the magazine, he told her that he threw out the other part

of a gun on a back road:

                 Q: Alexis, have you asked the defendant about the magazine before?
                 A: Yes.
                 Q: What did he say about the magazine?
                 A. Um…I guess something about being thrown out on a back road.
                 Q: What being thrown out on a back road?
                 A: A gun.
(Doc. 74, pp. 14-15).

This testimony constitutes testimony of an admission by Schrage; it was not improper impeachment.

       In sum, viewed in the light most favorable to the Government, the evidence adduced at trial

provided a reasonable basis for the jury's verdict. Accordingly, Schrage’s motion for judgment of

acquittal is DENIED.

       IT IS SO ORDERED.

       DATED: September 13, 2021




                                                      STACI M. YANDLE
                                                      United States District Judge


                                             Page 3 of 3
